Memorandum. Judgment reversed, with costs, and the determination of the superintendent of schools reinstated. The record supports the more severe sanction imposed on petitioner because of his supervisory status, a difference in the charges, and evidence establishing the deliberateness of his conduct. Hence, the sanction imposed by the superintendent, after a full hearing, is not shocking to any sense of fairness, and should not have been overturned by the court below (Matter of Pell v Board of Educ., 34 NY2d 222, esp 235-236).
“ Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Judgment reversed, etc.